 

Exhibit 10.1

 



ADDENDUM No. 1

to Contract No. 840/08625142/25/158-15

dtd. December 07, 2015

 





Moscow December 09, 2016



 

JSC “Isotope”, Pogodinskaja, 22, Moscow, 119435 Russia hereinafter named to as
“the Sellers’’, and The Company IsoRay Medical Inc., 350 Hills Street, Suite
106, Richland, WA 99354-5411 USA, hereinafter named to as “the Buyers” concluded
the present Addendum about the following:

 

1.To prolong the terms of validity of the present contract till the 31st of
December 2017.

  

2.To deliver additionally under present contract [**] lots of Cs-131 with
activity of [**] Ci each.

  

3.The sum of the contract [**].

  

4.The present addendum is the integral part of contract 840/08625142/25/158-15
and may be signed by E-mail.

  

5.All the rest terms of Contract No. 840/08625142/25/158-15 remain unchanged.

 



 

THE SELLERS   THE BUYERS           /s/ B.V. Aakaiev   /s/ Thomas C. LaVoy   B.V.
Aakaiev   Thomas C. LaVoy   Director General, JSC “Isotope”    CEO – IsoRay
Medical Inc.   22.12.16   December 14, 2016  

 

 



 



[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

 

 